Citation Nr: 1236817	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-46 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1966 to August 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  A notice of disagreement was received in March 2010, which also requested a review of the case under a Decision Review Officer (DRO).  By way of a November 2010 decision, the DRO, in pertinent part, granted service connection for tinnitus and left ear hearing loss.  A statement of the case was issued in November 2010, addressing the remaining claim for service connection for right ear hearing loss.  A substantive appeal was timely received in November 2010.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.


FINDING OF FACT

The probative evidence of record reflects that the Veteran's currently diagnosed right ear hearing loss did not originate in service, that the right ear hearing loss was not shown for many years thereafter, and that the right ear hearing loss is not related to any incident during service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice letter in December 2009.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  



Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records and lay statements have been associated with the record.

Additionally, the Veteran was afforded a VA examination in September 2010 and the examiner provided an etiological opinion with respect to his hearing loss claim.  The Board finds that the VA examination is fully adequate as the VA examiner reviewed the Veteran's claims folder, examined the Veteran, considered the Veteran's medical history and self-reported history of military and post-military noise exposure, and provided an opinion that is consistent with the rest of the evidence of record.  

Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  

Factual Background

In statements throughout the duration of the appeal, the Veteran maintains that he is entitled to service connection for a hearing loss disability based on in-service noise exposure.  The DD Form 214 indicates that the Veteran's military occupational specialty was utilities worker.  Personnel records show that the Veteran served in Vietnam from August 1967 to August 1968.  The Veteran claims that he had noise exposure to various types of hazardous weapons, power tools, and heavy equipment without the use of hearing protection in Vietnam.  He also indicates that he spent long hours on the firing range with hearing protection when available during training.  

Upon pre-induction examination in November 1966, the Veteran denied any ear trouble, reporting that he was in good health.  This was certified by the examining physician who found the Veteran's ears and drums to be normal.  The Veteran was assigned a "1" for the PULHES profile, category "H" connoting hearing/ears.  The whisper test was not populated with results, although audiometer results were reported.  

Service department audiometric readings prior to October 31, 1967 are assumed to be in American Standards Association (ASA) units, which must be converted to International Standard Organization (ISO) units in order to evaluate for hearing loss under 38 C.F.R. § 3.385.  Thus, the audiogram conducted on November 1966 is presented here in ISO units.  Pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
10
5
15
10
LEFT
30
5
15
10

No diseases or defects in the right ear were identified upon pre-induction examination and the Veteran was found fit for service.

Service treatment records dated in December 1967 reveal that the Veteran complained of ear trouble and was frequently treated for otitis externa of the left ear during a two week period.  Treatments included draining of the left ear and wick treatment.  After the two week period, the Veteran was admitted to the hospital for 8 days due to an inflamed left ear and a return of otitis externa symptoms.  The hospital physician made the following diagnoses and notes regarding the Veteran's condition: (1) perforation, left tympanic membrane, treated, improved; and (2) otitis media, left ear, treated, improved.  A narrative physician's summary indicated a treatment plan and the final disposition of the Veteran's discharge to duty with light duty limitations to include, no firing of weapons or exposure to loud sounds for a prescribed period of time.  

The separation examination on August 3, 1968 reveals that the Veteran had normal ears and drums.  The examining physician elaborated that the Veteran had an ear infection approximately 6 months prior to the examination, and noted "treated, good recovery."  The Veteran was assigned a "1" for the PULHES profile, category "H" connoting hearing/ears.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows (converted to ISO units):





HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
5
5
10
10
25
LEFT
20
25
25
25
20
25

The Veteran reported upon separation that he had ear, nose or throat trouble, but it was subsequently noted by the examining physician that such trouble was due to a left ear infection that was treated in service.  The Veteran reported that his present health was good.  

On August 9, 1968, approximately one week after his separation examination, a hand-drawn audiogram graph was created in ASA units which revealed a pattern showing that hearing acuity was worse in the left hear than the right ear, and that hearing acuity in each ear did not reach the threshold to be considered a hearing loss disability under present VA standards.  

Furthermore, upon separation, an ear, nose and throat (ENT) specialist was consulted regarding the Veteran's left ear infections that were sustained approximately 10 months prior.  The requesting physician provided a history of the Veteran's ear trouble, including hospitalization to treat the left ear and a summary of findings from the August 3, 1968 separation examination, which revealed a "guey" or moist tympanic membrane.  A provisional diagnosis of otitis media (possibly chronic) was noted and a recommendation was sought from the ENT specialist.  A consultation report signed by the ENT specialist on August 9, 1968 revealed that upon physical examination of the Veteran, the left tympanic membrane appeared to be intact and it was noted that it "moves very well."  The doctor noted the left canal was covered with "desquamating epithelium extending onto [tympanic membrane]."  The doctor noted that the right tympanic membrane was "unremarkable."  He concluded audio was normal, and noted an impression of "probable otitis externa" for the left ear.  

VA medical center progress notes from March 2008 reveal that hearing loss was listed under the Veteran's past medical history.

Private medical records from October 2009 note that during a follow-up visit for a blood sugar issue, the attending physician made an assessment of otitis externa, otitis media, and cerumen impaction.  To treat cerumen in the right ear, the physician recommended ear drops and irrigation.

The Veteran was afforded a VA examination in September 2010.  The examiner reviewed the case file and medical records to include the service treatment records.  The examiner considered the Veteran's contentions, history of military, occupational, and recreational noise exposure.  In reporting on his history of ear problems, the Veteran indicated that after being deployed to Vietnam, his left ear became chronically infected and as a result he was hospitalized.  He indicated that his left ear had never completely healed.  It was noted that his left tympanic membrane had significant tympanosclerosis and the right tympanic membrane was normal and healthy in appearance.  

The Veteran also complained of constant tinnitus and claimed that the onset was in 1967 following a severe ear infection with tympanic membrane rupture and worsening with further exposure to noise.  

Upon audiological evaluation in September 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
30
40
LEFT
20
20
30
40
45

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 80 percent in the left ear.

Testing of the middle ear revealed that the middle ear was normal, bilaterally.  Hearing loss was described as sensorineural.

The examiner made a diagnosis of tinnitus and sensorineural bilateral hearing loss of both ears, although he added "[l]eft TM is heavily scarred [sic] and shows tympanosclerosis."  After considering the physical and audiological examinations and other pertinent evidence of record, to include pre-induction and separation examinations, the VA examiner provided an etiological opinion.   The examiner made the following pertinent statements.  

Entry and separation hearing screenings have been reviewed.  At the time of entry . . . [a]ll frequencies tested were within normal limits bilaterally.  His separation screening . . . on the right side was within normal limits for all frequencies tested.  The screening on the left side was normal at 500 hertz but a significant shift is noted for the frequencies 1000 - 6000 hertz.  The shift is 10-20 decibels in range.  It is within reason to believe that the loss is due to the chronic otitis externa (COE) and chronic otitis media (COM) diagnosed and treated by the medical staff.  The treating physician cleared the Veteran for return to active duty and indicated that the COE & COM had been resolved.  The reports of medical examination and medical history also indicated that no middle ear problems existed at the time of discharge.  [I]t is also within reason to believe that the loss could have been due to acoustic trauma as well.  The Veteran has an MOS that would have predisposed him to acoustic trauma . . . and he has indicated that while in Vietnam he experienced heavy noise exposure . . . .  The Veteran is right handed so his left ear is more likely to have been damaged due to acoustic trauma from weapons fired and heavy equipment.  

The VA examiner's rationale for his opinion was explained as follows, in pertinent part.

Regarding the claim for bilateral hearing loss, the hearing in his right ear was normal at entry and separation from the military.  The hearing in his left ear was normal at entry and was not normal at the time of separation.  The hearing loss in the left ear is due to one of two causes.  The hearing loss from chronic middle and external infections acquired in Vietnam or due to acoustic trauma.  I believe that the chronic infections and the perforation of the tympanic membrane is the reason for the shift in the separation screening thresholds in the left.  The opinion regarding bilateral hearing loss is that it is [sic] not caused by or a result of acoustic trauma. 

Principles and Theories of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.385.

Certain conditions, such as a sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

If some of these elements cannot be established, a veteran can instead establish continuity of symptomatology, which requires a showing "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

During service, the Veteran did not have a right ear hearing loss disability pursuant to VA standards.  His right ear hearing acuity was found to be within normal limits at pre-induction examination and upon examination prior to separation from service.  The Veteran denied having any right ear problems at both times.  Service treatment records reveal no complaints of hearing loss or ear trouble on the right side.  All significant ear problems noted during service were on the left side.  The December 1967 medical entries only detail complaints, diagnoses, and treatments for a left ear illness.  Upon separation in August 1968, an ENT specialist opined that the right tympanic membrane was "unremarkable" and concluded that audio was normal.  Only medical problems with respect to the Veteran's presently service-connected left ear were noted at the time of separation.  In short, while the Veteran had left ear problems during service, records do not show any right ear hearing loss during service or at separation from service.  

There is no indication that a hearing loss disability was incurred in service or that such disability manifested to a compensable degree within a year following service.  There is no basis to award service connection on a presumptive basis.  See 38 C.F.R. §§ 3.303(a), 3.307, 3.309.

Right ear hearing problems were not shown in service, at separation or for many years thereafter.  The earliest medical document of record which shows a problem involving hearing loss is a VA progress note from March 2008, approximately 40 years after service.  The current right ear hearing loss disability has not been related by competent medical evidence to any aspect of the Veteran's period of service.  While the file contains a medical opinion linking current left ear hearing problems to the left ear disorders during service, the Board notes that the Veteran did not have right ear hearing problems during service and that the file contains no medical opinion supporting any connection between right ear hearing loss and any aspect of the Veteran's period of service.  

The Veteran contends that his right ear hearing loss is due to noise exposure during service.  The Veteran is competent to describe symptoms of an injury or illness and once such evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency and credibility, which is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  It is within the scope of the Veteran's competency for him to attest to noise exposure in service and any continual hearing loss symptoms thereafter.  However, he is not competent to declare that he has a right ear hearing loss disability pursuant to VA standards or to relate any symptoms of a current hearing loss disability to noise exposure in service.  Lay persons are simply not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Even accepting as true the Veteran's contentions on appeal with respect to noise exposure, the evidence of record does not support the contention that the Veteran's present right ear hearing loss is related to his noise exposure in service.

The most competent and credible medical evidence of record is the September 2010 VA examination in which the audiologist furnishes an adequate nexus opinion as previously summarized.  After a review of the records and a thorough physical examination, the VA examiner indicated that it is within reason to believe that the present hearing loss is due to the chronic ear infections as it pertains to his left ear in service.  Although the examiner also indicated that "it is also within reason to believe that the loss could have been due to acoustic trauma as well," the examiner goes on to state that the Veteran's left ear is more likely to have been damaged due to acoustic trauma as he considered the placement of the weapons on the Veteran's body.  The examiner noted the decibel shift in the audiometric results only for the left ear at separation (right ear revealed no shift), and further elaborated that he believes the chronic left ear infections and the perforated left tympanic membrane are the reasons for this very shift.  The examiner's final medical opinion was that bilateral hearing loss was not caused by acoustic trauma.  Thus, it is clear that the examiner attributed the left ear hearing loss disability to the chronic left ear infections noted in service.  As for the right ear hearing loss, the Board reiterates that the Veteran never had right ear injury or illness during service, and that the examiner expressly stated that the conceded acoustic trauma in service did not cause the present bilateral hearing loss disability.  The weight of medical evidence is against a finding that hearing loss of the right ear is related to any aspect of service, including the acoustic trauma.

While the Veteran may believe that his right ear hearing loss is related to inservice noise exposure, he is not a medical professional competent to make such an etiological opinion.  Therefore, as there is no credible and probative evidence of a nexus between the Veteran's active service and his currently diagnosed right ear hearing loss disability, the preponderance of the evidence is against a finding that the Veteran's right ear hearing loss is related to his active military service.  As such, the claim for service connection for right ear hearing loss is denied.  See 38 C.F.R. § 3.303(d).  

In reaching the above conclusions, the Board has not overlooked the literature cited by the Veteran's representative in connection to arguments made on the Form 9.  The information submitted by the appellant only contains generic information to include, among other things, arguments concerning the deficiency of separation examinations testing for hearing acuity.  The Board finds that this evidence is only entitled to limited probative value as it is not supported by any definitive or concrete medical opinion that addresses this Veteran's case.  Even in light of this evidence, the Board finds the competent evidence of record reflecting no relationship between the Veteran's right ear hearing loss and his military service still outweighs any evidence or argument on file in support of a nexus.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) (generic texts, which do not address the facts in this particular case with any degree of medical certainty, do not amount to competent medical evidence).

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss, the doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


